          Case
AO 106 (Rev. 04/10) 2:20-mj-03000-DUTY
                    Application for a Search Warrant    Document 1 Filed 06/26/20 Page 1 of 35 Page ID #:1


                                     UNITED STATES DISTRICT COURT
                                                                      for the
                                                          Central District
                                                       __________  Districtofof
                                                                              California
                                                                                __________

                  In the Matter of the Search of                       )
                                                                       )
                      1460 4th Street, Level B                         )      Case No. 2:20-MJ-3000
                                                                       )
                     Santa Monica, CA 90401
                                                                       )
                                                                       )
                                                                       )
                                                                       )

                                            APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

      See Attachment A
located in the Central District of California, there is now concealed (identify the person or describe the property to be seized):
      See Attachment B
          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                    evidence of a crime;
                    contraband, fruits of crime, or other items illegally possessed;
                    property designed for use, intended for use, or used in committing a crime;
                    a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                        Offense Description
        50 U.S.C. §§ 4512 and 4513                                    Accumulation of Designated Scarce Materials with
                                                                      Intent to Price Gouge
        31 U.S.C. § 5324                                              Structuring Transactions to Avoid Reporting
                                                                      Requirements
          The application is based on these facts:
                See attached Affidavit
                    Continued on the attached sheet.
        Delayed notice of            days (give exact ending date if more than 30 days:                                     ) is requested
      under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                              Applicant’s signature
                                                                                         Jeffrey Hedrick, U.S. Postal Inspector
Sworn to before me and signed in my presence.                                                 Printed name and title


Date:
                                                                                                 Judge’s signature

City and state: Los Angeles, CA                                               Hon. Jean Rosenbluth, U.S. Magistrate Judge
                                                                                              Printed name and title
AUSA: J. Mitchell x0698
Case 2:20-mj-03000-DUTY Document 1 Filed 06/26/20 Page 2 of 35 Page ID #:2




                                 AFFIDAVIT

I, Jeffrey Hedrick, being duly sworn, declare and state as

follows:

                            I.    INTRODUCTION
     1.    I am a United States Postal Inspector (“USPI”) with

the United States Postal Inspection Service (“USPIS”) and have

been so employed since August 2017.       I am currently assigned to

a Mail Fraud team in the Los Angeles Division.         In this

capacity, my responsibilities include the investigation of mail

fraud and related financial crimes.       As part of my training as a

USPI, I completed a 12-week basic training course in Potomac,

Maryland, that included training in financial crimes

investigations.   I have received additional training from the

USPIS, both formal and informal, regarding mail fraud and

financial crimes.    Since becoming a USPI, I have participated in

numerous interviews of fraud victims and others, participated in

the execution of more than a dozen search warrants, and have

reviewed and analyzed numerous telephone records.         I am also a

member of the International Association of Financial Crimes

Investigators.    During this investigation, I have consulted with

other law enforcement officers and agents with many years of

combined experience in the field of fraud-related

investigations.

                      II.    PURPOSE OF AFFIDAVIT
     2.    This affidavit is made in support of an application

for a search warrant for the following locations for the items

to be seized described in paragraph 3 and Attachment B:
Case 2:20-mj-03000-DUTY Document 1 Filed 06/26/20 Page 3 of 35 Page ID #:3




           a.     The premises located at 1460 4th Street, Level B,

Santa Monica, CA 90401 (“SUBJECT PREMISES” or the “Tikkun

Holistic Spa”); and

           b.     an Apple iPhone, model XS Max, utilizing a phone

number (310)428-5112, bearing International Mobile Subscriber

Identity 310410074039453, subscribed to “Niki Schwarz” at 446

24th St., Santa Monica, CA 90402 (“SUBJECT DEVICE”).

     3.    The items to be seized, described further in

Attachment B, are the fruits, instrumentalities, and evidence of

violations of 50 U.S.C. §§ 4512 and 4513 (Accumulation of

Designated Scarce Materials with Intent to Price Gouge) and 31

U.S.C. § 5324 (Structuring Transactions to Avoid Reporting

Requirements) (collectively referred to as the “SUBJECT

OFFENSES”).     Attachment B is incorporated herein by reference.

     4.    The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from other agents and witnesses.          This

affidavit is intended to show merely that there is sufficient

probable cause for the requested warrant and does not purport to

set forth all of my knowledge of, or investigation into, this

matter.   Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.

                    III. SUMMARY OF PROBABLE CAUSE
     5.       The USPIS is investigating the unlawful accumulation

of health and medical resources designated by the Secretary of
Case 2:20-mj-03000-DUTY Document 1 Filed 06/26/20 Page 4 of 35 Page ID #:4




Health and Human Services as scarce and threatened materials

under the Defense Production Act of 1950.

     6.   The government, through the use of a cooperating

witness and undercover agents, has been in communication with

the owner and employees of Tikkun Holistic Spa who have offered

personal protective equipment (“PPE”), such as face masks, for

sale at multiple times retail prices.

     7.   On April 13, 2020, after numerous communications with

an employee of Tikkun Holistic Spa, the Federal Bureau of

Investigation (“FBI”) was able to arrange for an undercover

agent (“UC-1”) to purchase an N95 mask for $7.99 at the SUBJECT

PREMISES, which represents a price approximately 700% greater

than the retail price that prevailed in the market before the

COVID-19 pandemic.

     8.   Between April 18 to 22, 2020, the owner of Tikkun

Holistic Spa (NIKI SCHWARZ) used the SUBJECT DEVICE and agreed

to sell a cooperating witness (“CW-1”) 12,000 N95 masks, to be

picked up outside the SUBJECT PREMISES, for $5.00 each, which

represents a price approximately 400% greater than the retail

price that prevailed in the market before the COVID-19 pandemic.

     9.   On April 28, 2020, the FBI interviewed the owner of

Tikkun Holistic Spa, who admitted that the spa had previously

sold thousands of N95 masks at prices between $5-$8, but said

she had only 2,000 masks remaining in her inventory.          The FBI

warned the owner against price gouging at that time; however,

less than one month later, an employee of Tikkun Holistic Spa

advised a USPIS undercover agent (“UC-2”) that they have
Case 2:20-mj-03000-DUTY Document 1 Filed 06/26/20 Page 5 of 35 Page ID #:5




approximately 7,000 N95 masks on hand and available for sale at

$5 per mask.

                  IV.   STATEMENT OF PROBABLE CAUSE
     A.    Background on the COVID-19 Outbreak and the Defense
           Production Act
     10.   In December 2019, a novel coronavirus, SARS-CoV-2 (the

“coronavirus” or “COVID-19”), was first detected in Wuhan, Hubei

Province of the People’s Republic of China, causing outbreaks of

the coronavirus disease that have since spread globally.          On

January 31, 2020, the Secretary of Health and Human Services

(“HHS”) declared a national public health emergency under 42

U.S.C. § 247d as a result of the spread of COVID-19 to and

within the United States.     On March 11, 2020, the Director-

General of the World Health Organization characterized COVID-19

as a pandemic.   On March 13, 2020, the President of the United

States issued Proclamation 9994 declaring a national emergency

beginning on March 1, 2020, as a result of the rapid spread of

COVID-19 within the United States.

     11.   According to the Centers for Disease Control and

Prevention (“CDC”):
     Current data suggest person-to-person transmission most
     commonly happens during close exposure to a person infected
     with the virus that causes COVID-19, primarily via
     respiratory droplets produced when the infected person
     speaks, coughs, or sneezes. Droplets can land in the
     mouths, noses, or eyes of people who are nearby or possibly
     be inhaled into the lungs of those within close proximity.1


     1 See CDC, “Coronavirus Disease 2019 (COVID-19) Infection
Control Guidance,” https://www.cdc.gov/coronavirus/2019-
ncov/infection-control/control-recommendations.html (last
visited May 19, 2020).
Case 2:20-mj-03000-DUTY Document 1 Filed 06/26/20 Page 6 of 35 Page ID #:6




Accordingly, the CDC has issued guidance to health care

providers recommending that they wear PPE in certain settings to

prevent the coronavirus from being transmitted by infected

patients to healthcare providers.

     12.   As COVID-19 spreads across the United States, it

threatens to overwhelm hospitals and healthcare providers who

are required to care for rapidly increasing numbers of seriously

ill patients with a rapidly dwindling stock of PPE and other

necessary health and medical resources.       Accordingly, on March

18, 2020, the President of the United States issued Executive

Order 13909, see 85 Fed. Reg. 16227, invoking the powers vested
in the President by the Defense Production Act of 1950, 50

U.S.C. §§ 4501 et seq. (the “Act”).

     13.   The Act authorizes the President to, among other

things, “allocate materials, services, and facilities in such

manner, upon such conditions, and to such extent as he shall

deem necessary or appropriate to promote the national defense.”

50 U.S.C. § 4511(a)(2).     The President may exercise this

authority “to control the general distribution of any material

in the civilian market” only if the President finds “(1) that

such material is a scarce and critical material essential to the

national defense, and (2) that the requirements of the national

defense for such material cannot otherwise be met without

creating a significant dislocation of the normal distribution of

such material in the civilian market to such a degree as to

create appreciable hardship.”      50 U.S.C. § 4511(b).
Case 2:20-mj-03000-DUTY Document 1 Filed 06/26/20 Page 7 of 35 Page ID #:7




     14.    “In order to prevent hoarding,” the Act further

provides that “no person shall accumulate (1) in excess of the

reasonable demands of business, personal, or home consumption,

or (2) for the purpose of resale at prices in excess of

prevailing market prices, materials which have been designated

by the President as scarce materials or materials the supply of

which would be threatened by such accumulation.”         50 U.S.C.

§ 4512.    The Act requires the President to publish in the

Federal Register “every designation of materials the

accumulation of which is unlawful and any withdrawal of such

designation,” and authorizes the President to “prescribe such

conditions with respect to the accumulation of materials in

excess of the reasonable demands of business, personal, or home

consumption as he deems necessary to carry out the objectives of

this chapter.”   Id.

     15.    In Executive Order 13909, the President found “that

health and medical resources needed to respond to the spread of

COVID–19, including personal protective equipment and

ventilators, meet the criteria specified in section 101(b) of

the Act (50 U.S.C. 4511(b)).”      The President further delegated

authority to the Secretary of HHS to “identify additional

specific health and medical resources that meet the criteria of

section 101(b).”

     16.    On March 23, 2020, the President issued Executive

Order 13910, see 85 Fed. Reg. 17,001, declaring that:
     To ensure that our Nation’s healthcare systems are able to
     surge capacity and capability to respond to the spread of
Case 2:20-mj-03000-DUTY Document 1 Filed 06/26/20 Page 8 of 35 Page ID #:8




     COVID‐19, it is the policy of the United States that health
     and medical resources needed to respond to the spread of
     COVID-19, such as personal protective equipment and
     sanitizing and disinfecting products, are not hoarded.
     17.   Accordingly, the President delegated to the Secretary

of HHS the President’s authority under 50 U.S.C. § 4512          “to

prevent hoarding of health and medical resources necessary to

respond to the spread of COVID-19 within the United States,” and

“to implement any restrictions on hoarding.”

     18.   On March 25, 2020, the Secretary of HHS exercised the

authority delegated to the Secretary of HHS by the President to

respond to the spread of COVID-19 within the United States.            The

Secretary of HHS published a notice, see 85 Fed. Reg. 17592,

designating the following health and medical resources under the

Act as scarce materials or materials the supply of which would

be threatened by accumulation in excess of reasonable demands of

business, personal, or home consumption, or for the purpose of

resale at prices in excess of prevailing market prices:
          a.    N-95 Filtering Facepiece Respirators
          b.    Other Filtering Facepiece Respirators (e.g.,
those designated as N99, N100, R95, R99, R100, or P95, P99,
P100)
          c.    Elastomeric, air-purifying respirators and
appropriate particulate filters/cartridges
          d.    Powered Air Purifying Respirator (PAPR)
          e.    Portable Ventilators
          f.    Chloroquine phosphate or hydroxychloroquine HCl
          g.    Sterilization services for certain medical
devices and certain sterilizers
          h.    Disinfecting devices and other sanitizing and
disinfecting products suitable for use in a clinical setting
          i.    Medical gowns or apparel, e.g., surgical gowns or
isolation gowns
          j.    Personal protective equipment (PPE) coveralls,
e.g., Tyvek Suits
          k.    PPE face masks
Case 2:20-mj-03000-DUTY Document 1 Filed 06/26/20 Page 9 of 35 Page ID #:9



          l.   PPE surgical masks
          m.   PPE face shields
          n.   PPE gloves or surgical gloves
          o.   Ventilators, anesthesia gas machines modified for
use as ventilators, and positive pressure breathing devices
modified for use as ventilators, ventilator tubing connectors,
and ventilator accessories
        19.    Despite these efforts, the news media has regularly

reported on the widespread shortages of PPE and other healthcare

and medical supplies needed to respond to the spread of COVID-

19.   In addition, the news media has reported that the serious

shortage of N-95 filtering facepiece respirators (“N95 masks”)

has prompted brokers or vendors to approach hospitals, medical

supply companies and healthcare providers offering to supply N95

masks at prices as high as between $4.00 and $9.00 per mask, far

in excess of the approximately $1.00-per-mask retail price that

prevailed in the market before COVID-19 began to spread widely

in the United States.2
        20.    The Defense Production Act makes the willful

performance of any act prohibited by § 4512, “or any rule,

regulation or order thereunder,” a crime punishable by a fine of
not more than $10,000 or imprisonment for not more than one

year.       50 U.S.C. § 4513.   Accordingly, willfully accumulating

designated scarce or threatened materials either (1) in excess

of the reasonable demands of business, personal, or home



        2
       See Joseph Tanfani and Josh Horwitz, “Special Report: The
Mask Middlemen - How pop-up brokers seek big paydays in a
frenzied market,” Reuters, Mar. 31, 2020, available at
https://www.reuters.com/article/us-health-coronavirus-masks-
specialrepor/special-report-the-mask-middlemen-how-pop-up-
brokers-seek-big-paydays-in-a-frenzied-market-idUSKBN21I32E
(last visited May 19, 2020).
Case 2:20-mj-03000-DUTY Document 1 Filed 06/26/20 Page 10 of 35 Page ID #:10




consumption, or (2) for the purpose of resale at prices in

excess of prevailing market prices, is a criminal offense.

        B.    The Investigation into Niki Schwarz and Tikkun
              Holistic Spa
        21.   In April 2020, law enforcement received a consumer

complaint alleging that Tikkun Holistic Spa was price gouging

PPE, including selling 3M N95 face masks for $15 and lesser

known brands of N95 masks for between $5-8.          The complaint

stated that Tikkun had sold thousands of masks, and had

thousands more inside the store.

        22.   On April 13, 2020, UC-1 contacted Tikkun Holistic Spa

at the business’s publicly listed phone number ending in 1111

(the “Tikkun Phone Number”).       The call was answered by an

employee who identified herself as “Pam.”         “Pam” stated Tikkun

Holistic Spa had Alpha Pro Tech brand N95 masks available for

sale.    In the course of this and subsequent calls that same day,

UC-1 agreed to purchase one N95 mask and one mask liner, for

$7.99 and $2.00, respectively, and arranged for the purchase and

pickup of the items.     Later that day, UC-1 drove to the alley

behind Tikkun Holistic Spa (SUBJECT PREMISES), following

directions provided by “Pam.”       Once parked in the alley, UC-1

called “Pam” to let her know he had arrived, and a female who

answered to the name “Pam” appeared in the alley.          In exchange

for $10 cash from UC-1, “Pam” handed UC-1 a bag containing one

N95 mask, one mask liner, a receipt and one page of typed

instructions regarding how to reuse N95 masks.
Case 2:20-mj-03000-DUTY Document 1 Filed 06/26/20 Page 11 of 35 Page ID #:11




        23.   In April 2020, CW-1 contacted Tikkun Holistic Spa

using the Tikkun Phone Number, to inquire about the purchase of

12,000 N95 masks.     The individual who answered the call self-

identified as “Pam.” “Pam” indicated the business was still

selling N95 masks and stated she would put CW-1 in touch with

her boss, “Niki,” who could “probably hook [CW-1] up.”           In a

subsequent call, “Pam” provided CW-1 a phone number for “Niki

Schwarz” ending in 5112 (SUBJECT DEVICE) and instructed CW-1 to

call SCHWARZ.

        24.   CW-1 had multiple recorded conversations with SCHWARZ

via the SUBJECT DEVICE from April 18 to 22, 2020.          From my

review of those recorded conversations, I learned the following:

              a.   SCHWARZ realized in early February she could not

order masks for her husband’s orthopedic surgery practice so she

began searching for other sources of masks, including online.

At some point, SCHWARZ paid $10 per N95 mask for masks made by

3M and saw others listed for sale as high as $20 per mask.

According to SCHWARZ, N95 masks used to cost $1.00 or $1.50

each.

              b.   During a call on April 18, 2020, CW-1 noted that

price gouging was a crime, to which SCHWARZ did not directly

respond.      Later in that call, CW-1 queried whether SCHWARZ’s

supplier knew price gouging was a crime, to which SCHWARZ

responded that she thought her supplier bought the masks for a

high price too and characterized $5 per mask as “cheap

. . . right now.”     Later in the call, SCHWARZ suggested that
Case 2:20-mj-03000-DUTY Document 1 Filed 06/26/20 Page 12 of 35 Page ID #:12




once coronavirus was over, there would be an overabundance of

masks and they would be selling for “like 50 cents.”

           c.    CW-1 asked SCHWARZ about her supplier, and

SCHWARZ replied that her suppliers were “all connected with the

Chinese government.”     SCHWARZ explained that the “propaganda

[was] that everybody needs to buy up everything in America and

send it to China.”     SCHWARZ stated that her particular supplier

had purchased two pallets of N95 masks, or approximately two

million masks, in the United States to send to the Chinese

government but the masks were backordered.         By the time the

supplier received the masks, the Chinese government no longer

needed the additional masks.       As a result, the supplier began

selling the masks to “whoever pays him the most money.”           SCHWARZ

told CW-1 (a potential customer) that she purchased masks from

this supplier for $5 each, but SCHWARZ did not actually know, or

have direct contact with, the supplier.        Rather, SCHWARZ

obtained the masks through an intermediary.         SCHWARZ suggested

the $5 price was “not a bad price” for masks manufactured in the

United States, compared to cheaper masks from Asia, which would

be subject to shipping costs, time delays, and customs taxes.

           d.    SCHWARZ described the buying of the masks as

“like a whole black market thing.”        SCHWARZ stated that

suppliers required purchases be made in cash and that these

people “[didn’t] want any trace of money going to them.”           With

regard to SCHWARZ’s particular mask supplier, SCHWARZ described

what he was doing as “not really kosher” and noted she could not

get a receipt for her mask purchases.        SCHWARZ stated that her
Case 2:20-mj-03000-DUTY Document 1 Filed 06/26/20 Page 13 of 35 Page ID #:13




intermediary supplier had advised SCHWARZ to accept only cash

from her customers.     SCHWARZ described him as not trusting

anyone and said he would not deal with CW-1 directly since he

did not know her.     SCHWARZ also said the supplier delivers the

masks late at night.     SCHWARZ stated, while audibly laughing, “I

feel like, you know, like I’m doing some drug deal or

something.”     SCHWARZ also said her suppliers were “very

protective too because they don’t want to get caught either.”

           e.     SCHWARZ acknowledged hospitals’ needs for N95

masks, stating at one point, “I only had a few thousand masks

and if I donated all my masks to a hospital, it’s gone in one

day.”   SCHWARZ believed the masks she had previously given to

hospitals were being stockpiled and some doctors were not being

provided masks for their use.

           f.     SCHWARZ expressed the view that not only doctors

but the general public needed access to N95 masks, saying “it’s

bullshit what the government was telling us, don’t wear a mask

and [only] doctors need to wear N95s.        I said, no, you know,

this virus is spreading deadly and when you go to the grocery

market to buy food for your family you need to protect yourself

too so you’re not spreading the disease to your family and to

everyone else.”    SCHWARZ described cloth masks, as opposed to

N95 masks, as “ridiculous,” and said the people wearing them

were not actually protected and it was worse than wearing

nothing at all.

           g.     SCHWARZ justified reselling N95 masks for $7.95

because she stated that she gave away some masks and sold others
Case 2:20-mj-03000-DUTY Document 1 Filed 06/26/20 Page 14 of 35 Page ID #:14




to doctors at cost, which she indicated was $5 per mask.3

SCHWARZ indicated she was willing to sell masks to CW-1 at $5

per mask, the same price she offered for large orders and to

hospitals.4

             h.   SCHWARZ stated that she had also obtained 24

hazmat suits from her supplier, and advertised them on her

Facebook page.

             i.   SCHWARZ stated that in order to obtain enough

cash to make bulk purchases of masks she had been going to

multiple banks to withdraw cash from different accounts, $5,000

at a time.    SCHWARZ noted that cash withdrawals of more than

$10,000 are recorded.

             j.   SCHWARZ stated she was “running [mask sales]

through [her] business . . . so everything that [she’s] buying

goes in and everything [they] are selling goes out” and they

“have a record of it.”      SCHWARZ, however, indicated she did not

have a record of what she bought and who she paid for it, but

instead “all [she had was this] cash that [she] had been

withdrawing from [her] bank.”

             k.   On April 20, 2020, SCHWARZ agreed to sell 12,000

masks to CW-1, and confirmed that she had spoken with her



     3 As further described below, during a later interview with
Special Agents with the FBI, SCHWARZ’s description of her cost
varied during the interview. At one point she stated her costs
were between $4 to $5 per mask, but when she provided the actual
dollar amounts she paid, her costs were between $3.33 to $3.80
per mask.
     4 CW-1 cover story was that she wanted to purchase 12,000
masks for nurses.
Case 2:20-mj-03000-DUTY Document 1 Filed 06/26/20 Page 15 of 35 Page ID #:15




supplier.   SCHWARZ expressed a preference for payment by

cashier’s check to ensure CW-1’s payment would not bounce.           On a

previous call, SCHWARZ had proposed that CW-1 pay for the masks

via three $20,000 checks payable to SCHWARZ’s landlord for the

spa, so SCHWARZ would not have to “be stuck with, you know,

what’s this money transaction coming in and out.”

      25.   In addition, CW-1 received more than 15 text messages

from the SUBJECT DEVICE in connection with CW-1’s inquiries to

SCHWARZ about purchasing N95 masks and other PPE.          One of these

text messages to CW-1 appears to have been sent in an effort to

confirm CW-1’s intention to purchase 12,000 N95 masks.

Specifically, CW-1 received the following text message from the

SUBJECT DEVICE on April 21, 2020:       “I just want to confirm that

100% you want 12,000 masks.”

      26.   On April 28, 2020, FBI Special Agents interviewed

SCHWARZ at her residence.      During which interview, SCHWARZ

provided the following information:

            a.   For the past 11 years, SCHWARZ has owned Tikkun

Holistic Spa with her husband, a surgeon.         Tikkun Holistic Spa

employs Klaudia Dabek and at least one other employee.

            b.   In early February 2020, SCHWARZ began looking for

N95 masks to buy for her husband and his medical practice in

light of the COVID-19 global pandemic.        At that time, SCHWARZ

did not have prior knowledge of N95 masks and did not imagine

being in the business of buying and selling N95 masks.           SCHWARZ

initially found N95 masks for sale on eBay and Amazon for $20 to

$30 per mask.    After that, SCHWARZ began calling and visiting
Case 2:20-mj-03000-DUTY Document 1 Filed 06/26/20 Page 16 of 35 Page ID #:16




various places to obtain masks.       Through an unidentified female

friend, SCHWARZ connected with an unidentified Chinese male who

sold 3M N95 masks.     SCHWARZ purchased approximately 20 boxes of

3M N95 masks (20 masks per box) from this unidentified male for

$125 to $150 per box.

           c.    SCHWARZ was connected to a Chinese male with a

first initial “L” (“L”), from whom SCHWARZ began purchasing

Alpha Pro Tech N95 masks.      L accepted only cash for purchases

and did not provide receipts or other transactional

documentation.    SCHWARZ showed the FBI agents L’s contact

information, as saved in her cell phone, which indicated that L

used phone number ending in 7152.

           d.    SCHWARZ stated that she purchased masks from L

for either $4 to $5 each.      SCHWARZ then described her

transactions with L and stated that she paid $700 to $800 per

case of 210 masks; however, $700 to $800 per 210 masks equates

to $3.33 to $3.80 per mask.      After receiving N95 masks from L at

her residence, SCHWARZ would transport the masks to the SUBJECT

PREMISES as needed.

           e.    On or about March 17, 2020, SCHWARZ emailed

10,000 of her customers to announce she had masks and sanitizers

available for sale at Tikkun Holistic Spa (SUBJECT PREMISES).

Clients could place orders by calling the spa’s business

telephone number and pick up their orders from the alley behind

the business.    SCHWARZ’s employees sold the items at the spa.
Case 2:20-mj-03000-DUTY Document 1 Filed 06/26/20 Page 17 of 35 Page ID #:17




            f.   Tikkun Holistic Spa charged customers $7.99 per

N95 mask, except for bulk orders, which were priced at $5 per

mask.

            g.   SCHWARZ indicated Tikkun Holistic Spa used

Mindbody software for its accounting.        Employees maintained an

inventory of the masks being bought and sold.

            h.   In addition to N95 masks, Tikkun Holistic Spa

also began selling hand sanitizer.        SCHWARZ sold 6-ounce bottles

of “Aloe Vera Hand Sanitizer” for $9.95 each.         To produce the

bottles, SCHWARZ purchased one-gallon containers of hand

sanitizer online.     SCHWARZ and her staff then filled the 6-ounce

bottles with this sanitizer and placed Tikkun stickers on the

bottles for sale.     SCHWARZ also sold 4-ounce bottles of “all

natural” anti-bacterial hand sanitizer for $12.00 each that she

purchased in bulk.

            i.   SCHWARZ stated that she sold masks to “Tevan”

(last name unknown) with telephone number ending in 2906

(“Tevan’s Phone Number”); “Lisa” (last name unknown) with

telephone number ending in 7088 (“Lisa’s Phone Number”); and

S.R. with telephone number ending in 0347 (“S.R.’s Phone

Number”).

            j.   Finally, during the interview, SCHWARZ stated

that she had approximately 2,000 masks at the SUBJECT PREMISES

available for sale, and 200 masks at her residence for her

family.   The interviewing agents advised SCHWARZ that as a

result of the Defense Production Act, certain materials were

designated as scarce.     Specifically, the agents advised that by
Case 2:20-mj-03000-DUTY Document 1 Filed 06/26/20 Page 18 of 35 Page ID #:18




acquiring large quantities of N95 masks and hand sanitizers, and

by selling these items at inflated prices multiples above

SCHWARZ's purchasing price, SCHWARZ may be engaged in activity

that potentially violates state and federal laws regarding

hoarding and price gouging.

      C.    SCHWARZ Continues to Accumulate and Sell N95 Masks
      27.   On May 23, 2020, a USPIS Postal Inspector acting in an

undercover capacity (“UC-2”) called the Tikkun Phone Number, the

same phone number listed on Tikkun Holistic Spa’s website.           An

employee, who identified herself as “Klaudia,” stated that they

have approximately 7,000 N95 masks on hand and available for

sale at $5 each, but they no longer provided discounts for

nurses or bulk orders.

      D.    Electronic Devices are likely to Contain Evidence of
            the SUBJECT OFFENSES
      28.   As detailed above, during the FBI Interview, SCHWARZ

stated that Tikkun Holistic Spa uses “Mindbody” software for its

accounting, and employees maintained an inventory of the masks

being bought and sold.      On May 20, 2020, I conducted an online

search for Mindbody, through which I identified Mindbody, Inc.,

with website www.mindbodyonline.com.        Through my review of this

website, I learned that Mindbody offers business management

software specifically intended for spa businesses, and with

functionality that includes point-of-sale, payment processing,

inventory tracking, and marketing tools.

      29.   On or about May 18, 2020, I received records for the

SUBJECT DEVICE from AT&T.      Those records listed the user of the
Case 2:20-mj-03000-DUTY Document 1 Filed 06/26/20 Page 19 of 35 Page ID #:19




SUBJECT DEVICE as “Niki Schwarz.”       Those records further listed

an IMSI of 310410074039453 and the phone model used from at

least December 2019 to May 2020 as an Apple iPhone XS Max.

AT&Ts records show that between March 30, 2020, and April 22,

2020, there were more than 25 calls lasting 30 seconds or

longer, and approximately 12 text messages, to or from the

SUBJECT DEVICE to “L.”      In addition, during one of SCHWARZ’s

calls with CW-1 on April 18, 2020, SCHWARZ indicated she had

texted her supplier’s intermediary the previous day to acquire

additional masks for CW-1.      Finally, the AT&T records also

confirmed SCHWARZ’s admission that she used the SUBJECT DEVICE

to call, and receive calls, from Tevan’s Phone Number, Lisa’s

Phone Number and S.R.’s Phone Number in March and/or April 2020.

      30.   As previously indicated, on May 23, 2020, UC-2 called

Tikkun Holistic Spa and spoke to an employee who identified

herself as “Klaudia.”     During the call, Klaudia offered to text

UC-2 photographs of the packaging for the N95 masks sold by

Tikkun Holistic Spa.     A few minutes after the call ended, UC-2

received three images from a phone number ending in 4395 that

appeared to depict the packaging for Alpha Pro Tech N95 masks.

On a subsequent phone call with UC-2, Klaudia told UC-2 that UC-

2 could contact her via cell phone, and confirmed the phone

number from which she had previously sent UC-2 the photographs.
Case 2:20-mj-03000-DUTY Document 1 Filed 06/26/20 Page 20 of 35 Page ID #:20



            V.    TRAINING AND EXPERIENCE ON DIGITAL DEVICES5
      31.    Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

             a.    Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.           Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.       Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

             b.    Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,


      5As used herein, the term “digital device” includes any
electronic system or device capable of storing or processing
data in digital form, including central processing units;
desktop, laptop, notebook, and tablet computers; personal
digital assistants; wireless communication devices, such as
paging devices, mobile telephones, and smart phones; digital
cameras; gaming consoles; peripheral input/output devices, such
as keyboards, printers, scanners, monitors, and drives; related
communications devices, such as modems, routers, cables, and
connections; storage media; and security devices.
Case 2:20-mj-03000-DUTY Document 1 Filed 06/26/20 Page 21 of 35 Page ID #:21




programs, applications, and materials on the device.          That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

            c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.     For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

            d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.       Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

      32.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:
Case 2:20-mj-03000-DUTY Document 1 Filed 06/26/20 Page 22 of 35 Page ID #:22




            a.   Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.        Also, there are now so

many types of digital devices and programs that it is difficult

to bring to a search site all of the specialized manuals,

equipment, and personnel that may be required.

            b.   Digital devices capable of storing multiple

gigabytes are now commonplace.       As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

      33.   The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of

publicly available materials:

            a.   Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

eye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device.           To

unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user’s fingers on a device’s

fingerprint scanner for approximately one second.          To unlock a
Case 2:20-mj-03000-DUTY Document 1 Filed 06/26/20 Page 23 of 35 Page ID #:23




device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user’s face

with the user’s eyes open for approximately one second.

            b.   In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts.          Thus, the

opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time.          I do not know

the passcodes of the devices likely to be found in the search.

            c.   Thus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress SCHWARZ’s thumb and/or fingers on the

device(s); and (2) hold the device(s) in front of SCHWARZ’s face

with his or her eyes open to activate the facial-, iris-, and/or

retina-recognition feature.

      34.   Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

                             VI.   CONCLUSION
      35.   For all the reasons described above, there is probable

cause to believe that evidence of violations of the SUBJECT

OFFENSES, as described above and in Attachment B of this

affidavit, will be found in searches of the SUBJECT PREMISES and
Case 2:20-mj-03000-DUTY Document 1 Filed 06/26/20 Page 24 of 35 Page ID #:24




SUBJECT DEVICE, as further described above and in Attachments A-

1 and A-2 of this affidavit.



                                   JEFFREY HEDRICK
                                   United States Postal Inspector
                                   U.S. Postal Inspection Service

Subscribed to and sworn before me
on June 26, 2020.



HONORABLE JEAN ROSENBLUTH
UNITED STATES MAGISTRATE JUDGE
Case 2:20-mj-03000-DUTY Document 1 Filed 06/26/20 Page 25 of 35 Page ID #:25



                             ATTACHMENT A-1

I.    PREMISES TO BE SEARCHED


The premises known as 1460 4th Street, Level B, Santa Monica, CA

90401 (“SUBJECT PREMISES”).      The SUBJECT PREMISES is located in

a multi-story office building that bears the number “1460” in

vertically oriented dark lettering on the east-facing wall of

the building.    The SUBJECT PREMISES is located on the lower

level, designated as level “B,” of the building and is

identified by a rectangular light-blue placard displaying

“TIKKUN HOLISTIC SPA” on a clear glass entry door.
Case 2:20-mj-03000-DUTY Document 1 Filed 06/26/20 Page 26 of 35 Page ID #:26



                             ATTACHMENT A-2

I.    PREMISES TO BE SEARCHED


an Apple iPhone, model XS Max, utilizing a phone number

(310)428-5112, bearing International Mobile Subscriber Identity

310410074039453, subscribed to “Niki Schwarz” at 446 24th

Street, Santa Monica, CA 90402 (“SUBJECT DEVICE”).
Case 2:20-mj-03000-DUTY Document 1 Filed 06/26/20 Page 27 of 35 Page ID #:27



                               ATTACHMENT B
II.   ITEMS TO BE SEIZED
      1.   The items to be seized are evidence, contraband,

fruits, or instrumentalities of violations of 50 U.S.C. §§ 4512

and 4513 (Accumulation of Designated Scarce Materials with

Intent to Price Gouge) and 31 U.S.C. § 5324 (Structuring

Transactions to Avoid Reporting Requirements) (the “Subject

Offenses”), namely:

           a.    Personal protective equipment (“PPE”) including

but not limited to N95 masks.

           b.    For the period beginning February 1, 2020,

accounting and financial records concerning prices, costs, and

profit margins for PPE, including: financial statements; general

ledgers; profit/loss statements; payroll; wage records and

reporting; accounts receivable and payable; cash flow and cash

management; cost of goods sold; business expenses; employee

expense reimbursement; revenue and profit; purchase orders,

invoices, bills, receipts and records of purchases or sales of

any kind; financial reports and submissions.

           c.    For the period beginning February 1, 20200,

information and objects concerning marketing, advertising,

selling, and offering the sale of PPE, including any and all

communications sent or received in connection with marketing,

advertising, selling, and offering the sale of PPE, including

but not limited to N95 masks, and other PPE.

           d.    Evidence of who used or owned any computer,

electronic media or device, such as user accounts, logs,



                                     1
Case 2:20-mj-03000-DUTY Document 1 Filed 06/26/20 Page 28 of 35 Page ID #:28




registry entries, internet usage records, usernames, logins,

passwords, email addresses or online identities, billing,

account, and subscriber records, chat room logs, chat records,

membership in online groups, clubs or services, connections to

online or remote computer storage, and electronic files.

            e.   For the period beginning February 1, 2020,

information and objects concerning the proceeds and use of

proceeds of the SUBJECT OFFENSES, including: bulk cash;

cryptocurrencies (including for example Bitcoin, Ethereum,

Monero) and related wallets, identifiers and access keys;

ledgers; jewelry; real estate transaction records; deeds, loan

records; foreign bank and investment accounts; securities;

bearer bonds; art.

            f.   Evidence concerning occupancy or ownership of the

SUBJECT PREMISES, including without limitation, utility and

telephone bills, mail envelopes, addressed correspondence,

diaries, statements, identification documents, address books,

and telephone directories.

            g.   For the period beginning February 1, 2020,
information and objects concerning the identity and whereabouts

of suppliers, brokers, and other participants in the SUBJECT

OFFENSES.

            h.   Any digital device which is itself or which

contains evidence, contraband, fruits, or instrumentalities of

the Subject Offense/s, and forensic copies thereof.




                                     2
Case 2:20-mj-03000-DUTY Document 1 Filed 06/26/20 Page 29 of 35 Page ID #:29




           i.    With respect to any digital device containing

evidence falling within the scope of the foregoing categories of

items to be seized:

                 i.    evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                 ii.   evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software;

                 iii. evidence of the attachment of other devices;

                 iv.   evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                 v.    evidence of the times the device was used;
                 vi.   passwords, encryption keys, biometric keys,

and other access devices that may be necessary to access the

device;

                 vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;




                                     3
Case 2:20-mj-03000-DUTY Document 1 Filed 06/26/20 Page 30 of 35 Page ID #:30




                 viii.        records of or information about

Internet Protocol addresses used by the device;

                 ix.     records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

      2.   As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.

      3.   As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing

data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony
PlayStations and Microsoft Xboxes); peripheral input/output

devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices.


                                     4
Case 2:20-mj-03000-DUTY Document 1 Filed 06/26/20 Page 31 of 35 Page ID #:31



III. SEARCH PROCEDURE FOR DIGITAL DEVICES
      4.   In searching digital devices or forensic copies

thereof, law enforcement personnel executing this search warrant

will employ the following procedure:

           a.    Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) will, in

their discretion, either search the digital device(s) on-site or

seize and transport the device(s) and/or forensic image(s)

thereof to an appropriate law enforcement laboratory or similar

facility to be searched at that location.         The search team shall

complete the search as soon as is practicable but not to exceed

120 days from the date of execution of the warrant.          The

government will not search the digital device(s) and/or forensic

image(s) thereof beyond this 120-day period without obtaining an

extension of time order from the Court.

           b.    The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                 i.    The search team may subject all of the data

contained in each digital device capable of containing any of

the items to be seized to the search protocols to determine

whether the device and any data thereon falls within the list of

items to be seized.     The search team may also search for and

attempt to recover deleted, “hidden,” or encrypted data to

determine, pursuant to the search protocols, whether the data

falls within the list of items to be seized.




                                     5
Case 2:20-mj-03000-DUTY Document 1 Filed 06/26/20 Page 32 of 35 Page ID #:32




                 ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                 iii. The search team may use forensic examination

and searching tools, such as “EnCase” and “FTK” (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.

           c.    If the search team, while searching a digital

device, encounters immediately apparent contraband or other

evidence of a crime outside the scope of the items to be seized,

the team shall immediately discontinue its search of that device

pending further order of the Court and shall make and retain

notes detailing how the contraband or other evidence of a crime

was encountered, including how it was immediately apparent

contraband or evidence of a crime.

           d.    If the search determines that a digital device

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the device and delete or destroy all forensic copies thereof.
           e.    If the search determines that a digital device

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.

           f.    If the search determines that a digital device is

(1) itself an item to be seized and/or (2) contains data falling

within the list of other items to be seized, the government may

retain the digital device and any forensic copies of the digital


                                     6
Case 2:20-mj-03000-DUTY Document 1 Filed 06/26/20 Page 33 of 35 Page ID #:33




device, but may not access data falling outside the scope of the

other items to be seized (after the time for searching the

device has expired) absent further court order.

           g.    The government may also retain a digital device

if the government, prior to the end of the search period,

obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),

including in circumstances where the government has not been

able to fully search a device because the device or files

contained therein is/are encrypted.

           h.    After the completion of the search of the digital

devices, the government shall not access digital data falling

outside the scope of the items to be seized absent further order

of the Court.

      5.   The review of the electronic data obtained pursuant to

this warrant may be conducted by any government personnel

assisting in the investigation, who may include, in addition to

law enforcement officers and agents, attorneys for the

government, attorney support staff, and technical experts.
Pursuant to this warrant, the investigating agency may deliver a

complete copy of the seized or copied electronic data to the

custody and control of attorneys for the government and their

support staff for their independent review.

      6.   In order to search for data capable of being read or

interpreted by a digital device, law enforcement personnel are

authorized to seize the following items:




                                     7
Case 2:20-mj-03000-DUTY Document 1 Filed 06/26/20 Page 34 of 35 Page ID #:34




             a.   Any digital device capable of being used to

commit, further, or store evidence of the offense(s) listed

above;

             b.   Any equipment used to facilitate the

transmission, creation, display, encoding, or storage of digital

data;

             c.   Any magnetic, electronic, or optical storage

device capable of storing digital data;

             d.   Any documentation, operating logs, or reference

manuals regarding the operation of the digital device or

software used in the digital device;

             e.   Any applications, utility programs, compilers,

interpreters, or other software used to facilitate direct or

indirect communication with the digital device;

             f.   Any physical keys, encryption devices, dongles,

or similar physical items that are necessary to gain access to

the digital device or data stored on the digital device; and

             g.   Any passwords, password files, biometric keys,

test keys, encryption codes, or other information necessary to
access the digital device or data stored on the digital device.

        7.   During the execution of this search warrant, law

enforcement is permitted to: (1) depress SCHWARZ’s and Klaudia

Dabek’s thumb and/or fingers onto the fingerprint sensor of the

device (only when the device has such a sensor), and direct

which specific finger(s) and/or thumb(s) shall be depressed; and

(2) hold the device in front of SCHWARZ’s and Klaudia Dabek’s

face with his or her eyes open to activate the facial-, iris-,


                                     8
Case 2:20-mj-03000-DUTY Document 1 Filed 06/26/20 Page 35 of 35 Page ID #:35




or retina-recognition feature, in order to gain access to the

contents of any such device.       In depressing a person’s thumb or

finger onto a device and in holding a device in front of a

person’s face, law enforcement may not use excessive force, as

defined in Graham v. Connor, 490 U.S. 386 (1989); specifically,

law enforcement may use no more than objectively reasonable

force in light of the facts and circumstances confronting them.

      8.   The special procedures relating to digital devices

found in this warrant govern only the search of digital devices

pursuant to the authority conferred by this warrant and do not

apply to any search of digital devices pursuant to any other

court order.




                                     9
